Citation Nr: 0031996	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-12 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran's service included a period of active duty for 
training from October 18, 1982, to February 28, 1983, and 
active duty from August 10, 1989, to October 11, 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) following a March 1999 decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim of service 
connection for a psychiatric disorder.  However, the March 
1999 decision was not the first time that a claim of service 
connection had been considered.  In March 1998, the Board 
denied service connection for a psychiatric disorder.  See 
38 C.F.R. § 20.1100 (2000).  Whether a previously denied 
claim should be reopened is a jurisdictional matter that must 
be addressed before the Board may consider the underlying 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, regardless of the RO's action, the Board must 
initially address the question of whether "new and 
material" evidence has been presented sufficient to reopen 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


FINDINGS OF FACT

1.  In March 1998, a claim of service connection for a 
psychiatric disorder was denied by the Board.

2.  Evidence received since the March 1998 Board denial is 
cumulative of that previously of record.



CONCLUSION OF LAW

New and material evidence has not been submitted sufficient 
to reopen a claim of service connection for a psychiatric 
disorder.  38 U.S.C.A. §§ 1131, 5108, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.156, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she has a psychiatric disorder 
brought about by her military service.  However, the Board 
notes that the veteran's current claim of service connection 
is not her first such claim.  As noted above, the Board 
reviewed a claim in March 1998 and denied service connection 
for a psychiatric disorder.  The Board found at that time 
that the veteran was treated for a psychiatric disorder 
beginning in 1991 and there were several statements from 
physicians appearing to place the date of onset of the 
veteran's psychiatric disorder during her military service.  
However, the Board concluded that the statements were vague, 
appeared to be bare transcriptions of a lay history, lacked 
any articulated rationale, and were not shown to have been 
based upon a review of service medical records.  The Board 
consequently found that these statements did not constitute 
"competent medical evidence" that the veteran had a 
psychiatric disorder that was related to her military 
service.

As a result of the previous denial, the veteran's current 
claim of service connection may now be considered only if new 
and material evidence has been submitted since the time of 
the prior final decision.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. §§  3.156, 20.1100 (2000); Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998); Elkins v. West, 
12 Vet. App. 209 (1999) (en banc); Winters v. West, 
12 Vet. App. 203 (1999) (en banc); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  For the purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2000).

Evidence available in March 1998, when the Board denied the 
claim of service connection, included service medical records 
dated in September 1989.  These records show that the veteran 
was crying, had difficulty with being yelled at, and that she 
was being "chaptered out of service secondary to inability 
to do physical training."  A September 1989 mental health 
clinic treatment record shows that the veteran denied 
depression or any problems with basic training .  Examination 
was normal.  Specifically, she was oriented and alert with 
organized thoughts and clear speech.  Her concentration, 
judgment, and fund of knowledge were adequate.  She denied 
suicidal ideation.  She stated that she was crying due to 
pain.  It was opined that there was no evidence of psychosis 
and the impression was that the veteran did not have a 
psychiatric illness.  An undated memorandum, signed by the 
veteran's commander, recommended that the veteran be 
separated due to her poor attitude, lack of motivation and 
inability to adapt to military life.  The memorandum 
indicates that the veteran had failed to meet the minimum 
standards for motivation.

The record at the time of the March 1998 Board decision also 
contained private treatment records, dated from November 1988 
to February 1998, VA examinations dated in November 1991 and 
September 1995, records from the Social Security 
Administration (SSA) received by the RO in August 1994, 
numerous print-outs from pharmacies dating from March 1992 to 
May 1995, numerous labels or photocopies of prescription 
labels, descriptions of the uses of prescription medications, 
testimony from a January 1998 hearing, and the veteran's 
written statements to the RO. 

More specifically, the record included treatment records from 
Health Care for the Homeless (HCH), dated from November 1988 
to March, treatment records from Park West Medical Center 
(Park West), dated from September 1990 to June 1996, 
treatment records and appointment slips from Liberty Medical 
Center (Liberty), dated from December 1991 to February 1997, 
treatment records Nassau County Medical Center (Nassau), 
dated from March 1992 to June 1993, treatment records from 
Johns Hopkins Medical Services Corporation (Johns Hopkins), 
dated from April 1991 to August 1992, treatment records from 
Francesca G. Ariola, M.D., dated from February 1991 to 
February 1993, a disability application, dated in April 1992 
and signed by Ely Lee, M.D., in May 1992, a June 1993 
psychiatric consultation from Stephen A. Hirsch, Ph.D., a 
January 1998 letter from J. Boateng, M.D., a January 1998 
letter from a VA clinical psychologist, Naomi Tomoyasu, 
Ph.D., and a February 1998 letter from James Harold, M.D.

The treatment records show the veteran's post-service 
complaints and/or treatment for psychiatric disorders, 
variously characterized as anxiety/depression (see January 
1992 social service application signed by Dr. Donald Bousel), 
a nervous disorder, probable anxiety, depression/anxiety, 
depression, and/or anxiety (see treatment records from Park 
West dated in December 1991, January 1992, February 1993, 
April 1993, May 1993, January 1994, April 1994, October 1994, 
and February 1995), panic disorder without agoraphobia and 
major depression without psychosis (see discharge summary 
from Liberty for the period January 1992 to June 1992, and 
treatment records from Liberty dated in December 1991, 
January 1992, and May 1993), anxiety reaction and depression 
(see February 1992 Medicaid application signed by Dr. 
Ariola), panic disorder with agoraphobia and rule out 
depressive disorder (see treatment records from Nassau dated 
in March 1992), anxiety (see treatment records from Johns 
Hopkins dated in November 1991), depressive reaction (see 
treatment record from Dr. Ariola dated in February 1992), 
panic disorder with agoraphobia (see disability application 
signed by Dr. Lee in May 1992), major depression without 
psychotic features or panic disorder with agoraphobia and 
possible schizophrenia (see June 1993 psychiatric 
consultation from Dr. Hirsch), history of anxiety and 
depression, in remission (see VA examination report dated in 
September 1995), and major depression and panic disorder with 
agoraphobia (see February 1998 letter from Dr. Harold).  
Treatment records from Nassau, dated from March 1992 to 
February 1993, showed the veteran's periodic complaints and 
treatment for adverse psychiatric symptomatology.

As to the origins or etiology of the veteran's psychiatric 
disorder, the February 1992 Medicaid application showed that, 
beneath a section labeled "history of major disease or 
disability," Dr. Ariola wrote that the veteran's anxiety 
reaction and depression began in 1989.  The April 1992 
disability application signed by Dr. Lee in May 1992 showed 
that he had treated the veteran since March 1992, that the 
veteran's psychiatric disorder became symptomatic in 1989, 
and that it was exacerbated by unspecified psychosocial 
stressors.  A May 1993 Liberty treatment record indicated 
that the veteran's depression had its onset around the time 
of her uncle's death in 1991.  A February 1995 treatment 
record from Park West showed that the veteran had had 
depression since 1989.  Additionally, the February 1998 
letter from Dr. Harold indicated that the veteran was being 
treated for major depression and a panic disorder with 
agoraphobia, which were diagnosed "in relation to problems 
she experienced while in the Armed Forces in 1989."

Treatment records from Liberty also noted that the veteran 
had lost five relatives in 1991, including an uncle who was 
her only living relative (see treatment record dated in 
December 1991), and that she had had a three-year history of 
somatic complaints of stomach pain, hyperventilation, nausea, 
and headaches which were exacerbated in May 1991 following 
the death of her uncle (see treatment record dated in January 
1992).  An August 1991 treatment record from Johns Hopkins 
showed that the veteran was treated in the mental health 
clinic for "bereavement."  Treatment records from Park West 
showed that the veteran was unable to work from January to 
July 1992 due to depression.  The SSA records obtained in 
August 1994 showed that the veteran was considered disabled 
due to a mental impairment in the form of a major depression 
without psychotic features, combined with low IQ scores.

At the veteran's January 1998 personal hearing, she testified 
that she had a psychiatric disorder as a result of her 
military service.  She said that she began to suffer 
psychiatric problems shortly after she began her service in 
August 1989.  She said that her symptoms began after the Army 
rescinded its offer to provide her with computer training.  
The Board also notes that, in written statements, the veteran 
argued that her service medical records were incorrect 
insofar as they indicated that she was separated due to 
problems with motivation.

Evidence received since the March 1998 Board denial consists 
of some duplicates of service medical records, private 
treatment records dated from November 1989 to May 1990, some 
of which are duplicates of previously available records, VA 
treatment records dated from July 1998 to September 1998, 
original and photocopies of prescription labels and 
prescription medication usage, letters from Dr. Tomoyasu, 
dated in March and April 1999, letters from Don Bousel, M.D., 
dated in September 1998 and March 2000, a letter from Ramesh 
Kumar, M.D., dated in March 2000, testimony at March and 
November 2000 personal hearings, and written statements from 
the veteran.

The private and VA treatment records, many of which are 
duplicates of previously available evidence, show the 
veteran's continued complaints and/or treatment for a 
psychiatric disorder.  See VA treatment records dated July 
1998 to September 1998; private treatment records from 
Liberty dated in May 1993 and June 1996; letters from Dr. 
Tomoyasu, dated in March and April 1999; June 1993 
psychiatric consultation from Dr. Hirsch; private treatment 
records from Park West, dated in December 1991; prescriptions 
from Dr. Bousel, dated in September 1998; letters from Dr. 
Bousel, dated in September 1998 and March 2000; and a letter 
from Dr. Kumar, dated in March 2000.  The veteran's problems 
were variously diagnosed as probable anxiety (see private 
treatment record from Park West dated in December 1991), 
major depression without psychotic features or panic disorder 
with agoraphobia and possible schizophrenia (see June 1993 
psychiatric consultation from Dr. Hirsch), major depression 
(see private treatment record from Liberty dated in June 
1996), panic disorder without agoraphobia and major 
depressive disorder (see VA treatment records dated in July 
1998), anxiety/panic disorder (see September 1998 and March 
2000 letters from Dr. Bousel), panic disorder without 
agoraphobia "by self report," rule out somatization 
disorder, major depressive disorder, and mixed personality 
disorder (see VA treatment records dated in August 1998), and 
major depression, dysthymia, and agoraphobia (see March 2000 
letter from Dr. Kumar). 

The additional medical records are devoid of medical opinions 
as to the origin or etiology of any of the variously 
diagnosed psychiatric disorders except as follows.  In 
September 1998, Dr. Bousel reported that he had seen the 
veteran since 1991; she "has been diagnosed with 
anxiety/psychiatric disorder which from her history started 
when she was in the military in 1989.  She has been under 
psychiatric care and on medication for her disorder for the 
past several years."  In March 2000, Dr. Bousel wrote that 
the veteran "was seen at Park West Medical Center several 
times in 1990 and was given Valium for anxiety."  In March 
2000, Dr. Kumar wrote that he first saw the veteran in July 
1999, and at her initial evaluation the veteran reported 
signs and symptoms that were consistent with major 
depression, dysthymia, anxiety disorder, and agoraphobia.  
Dr. Kumar wrote as follows:

[the veteran] reported that she started 
having these symptoms when she was in 
military service during hurricane 'HUGO' 
in 1989.  [The veteran] reported that she 
was sent to see a psychiatrist for 
evaluation during this time but no 
medication was prescribed at that time 
and [she] was discharged from the 
service.  [The veteran] reported that the 
first time she was diagnosed with 
depression and [p]anic disorder was in 
1990 and at which time she was started on 
Valium.  Since then she has been on many 
medications . . .

At the March and November 2000 personal hearings, the veteran 
testified that, after reporting for service in 1989, she was 
notified that she would not be attending computer school as 
she had been promised, but that she would have to go through 
basic training once again.  Moreover, while in basic training 
the military installation was hit by a hurricane.  The 
foregoing caused stress, chronic nervousness, an eating 
disorder, and abdominal pain.  It also caused her to go 
repeatedly to sick call.  Moreover, on one occasion, she saw 
a psychiatrist.  However, this appointment lasted only 20 
minutes and no medication was prescribed.  She testified that 
the foregoing caused her current major depression.  Following 
military service, while she received treatment at HCH, 
starting in November 1989, and from Dr. Bousel, starting in 
either 1989 or 1990, she did not receive treatment for a 
psychiatric disorder until approximately 1990 or 1991.  
However, Dr. Bousel had prescribed Valium for her nerves and 
had told her that she should go for therapy.  Starting in 
1991, she began attended therapy at Liberty for depression.  
She had also received treatment at Park West for depression.  
Next, she reported that Dr. Kumar, her psychiatrist at the 
Green Street VA medical center (VAMC), and Dr. Bousel, her 
medical doctor, had told her that her current psychiatric 
disorder started while she was in military service.  She also 
reported that Dr. Kumar, seven months earlier, had prepared a 
written statement to this effect and had filed that statement 
with VA.

The Board finds that the newly received evidence tends to 
show nothing more than continued post-service treatment for a 
psychiatric disorder, albeit variously diagnosed.  This is 
what was evident when the Board decided this issue in March 
1998.  Even the arguments made since the March 1998 denial 
mirror those made previously.  The veteran had had various 
diagnoses when her claim was addressed in 1998, including 
possible schizophrenia, major depression, anxiety disorder, 
and agoraphobia, and she had argued that a psychiatric 
disability had first started during military service.  
Moreover, the record in 1998 also contained statements 
similar to those made by Drs. Bousel and Kumar in September 
1998 and March 2000.  The post-1998 medical statements, like 
the pre-1998 statements, appear to be bare transcriptions of 
a lay history, and are not shown to have been based on 
medical expertise regarding the circumstances of the 
veteran's case.  Therefore, not only are they cumulative of 
evidence previously submitted, they do not constitute 
"competent medical evidence."  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995); Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995); Owens v. Brown, 7 Vet. App. 429 
(1995); Heuer v. Brown, 7 Vet. App. 379, 386-87 (1995); 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Therefore, the Board finds that the newly 
received evidence tends to prove nothing that was not 
previously shown.  That the veteran continues to experience a 
psychiatric disability is not new evidence within the context 
of 38 C.F.R. § 3.156.

The Board recognizes that, when the veteran testified at her 
March and November 2000 hearings she indicated that Dr. Kumar 
and Dr. Bousel had told her that her current psychiatric 
disorder started while she was in military service.  However, 
it should be pointed out that the March 2000 hearing officer 
advised the veteran of the kind of evidence needed to reopen 
her claim (e.g., competent medical opinion showing a nexus 
between military service and any current psychiatric 
disorder).  In addition, following the hearing, the veteran 
had an opportunity to secure such a statement from the 
physicians about whom she testified.  Nevertheless, the 
statements thereafter submitted are not new for the reasons 
already enunciated.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 10 -


- 1 -


